Citation Nr: 9918121	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for asthma, bronchitis, 
chronic obstructive pulmonary disease (COPD), and sinusitis 
(claimed as difficulty in breathing with crushing chest 
pain), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, including service in the Southwestern Asia theater of 
operations during the Persian Gulf War, from December 1990 to 
May 1991.  The veteran's DD Form 214 lists an additional 4 
months and 10 days of prior active service.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied service connection for:  
neck and back pain; frequent sore throats; headaches; and 
asthma, bronchitis, COPD, and sinusitis (claimed as 
difficulty in breathing with crushing chest pain); all to 
include as due to an undiagnosed illness.  The veteran 
perfected a timely appeal as to the latter two issues.

During the course of the veteran's appeal, the RO granted 
entitlement to service connection, and assigned a 10 percent 
disability evaluation, for migraine syndrome/cephalalgia 
(claimed as headaches) in a September 1998 rating decision.  
Said rating decision satisfied the veteran's appeal with 
respect to the grant of entitlement to service connection for 
headaches, and there is no subsequent indication from the 
record that the veteran has expressed dissatisfaction or 
disagreement with the assigned 10 percent disability 
evaluation assigned for migraine syndrome/cephalalgia.  
Therefore, the issue of entitlement to an increased 
disability evaluation for migraine syndrome/cephalalgia is 
not currently on appeal.  See Holland v. Gober, 124 F.3d 226 
(Fed. Cir. 1997) (decision published without opinion); see 
also Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the claim concerning the 
compensation level assigned for the disability).

With respect to the issues of entitlement to service 
connection for neck and back pain, and frequent sore throats, 
to include as due to an undiagnosed illness, denied by the RO 
in the aforementioned July 1997 rating decision, an NOD has 
been filed by the veteran.  However, a statement of the case 
(SOC) has not been issued by the RO.  Hence, those issues 
remain open and viable claims, requiring the issuance of an 
SOC, to which the appellant may respond by filing a 
substantive appeal.  See Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995) (citing 38 U.S.C.A. § 7105 (West 1991)).


REMAND

The veteran contends that she currently suffers from 
breathing difficulties with chest pain, which arose from her 
service in the Persian Gulf.  She claims that she sometimes 
loses her breath and must then sit in a chair.

The claims file includes a private statement from Sherry 
Schaedig, D.C., dated in September 1996, which said that the 
veteran was in Desert Storm in 1991, and since that time 
suffered from multiple complaints, including allergy-induced 
asthma with resultant chest pains, shortness of breath, and 
difficulty in breathing.  Dr. Schaedig concluded that, based 
upon her evaluation of the veteran, the complaints resulted 
from her Desert Storm experience.

Review of the claims file, however, reveals none of the 
treatment records from Dr. Schaedig upon which she based the 
foregoing opinion are currently of record.  The duty to 
assist the veteran pursuant to 38 C.F.R. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998) requires that said 
records be obtained, because VA has a duty to obtain civilian 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

38 U.S.C.A. § 1117 (West 1991 & Supp. 1998) provides for 
service connection in cases where a veteran suffers from 
chronic disability resulting from an undiagnosed illness 
which became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or that becomes manifest to a 
degree of 10 percent or more between the end of such service 
and December 31, 2001.

38 C.F.R. § 3.317(a) (1998) further provides that VA shall 
pay compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include those involving the upper or lower 
respiratory systems.  38 C.F.R. § 3.317(b) (1998).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).

In view of these provisions, the Board finds that further 
development is warranted prior to the Board's adjudication of 
the veteran's claim.

During her initial post-service VA examination in December 
1993, the veteran was diagnosed with mild obstructive 
ventilatory impairment.

In March 1994, the veteran was afforded a VA Persian Gulf 
Registry examination.  The diagnoses included mild 
obstructive pulmonary disorder and shortness of breath.

The veteran was assessed with asthma following VA clinical 
evaluation in May and September of 1994.

Most recently, the veteran was afforded a VA general medical 
examination in January 1998.  She reported that she did not 
currently suffer from shortness of breath, and had not 
suffered from chest pain since April 1993.  The veteran also 
stated that she did not have either emergency room visits or 
hospitalizations, and was not currently under medical 
treatment.  Pulmonary function testing was normal.  The 
diagnoses included difficulty breathing, resolved, and chest 
pain, resolved, no recurrence, unrelated to hypothyroidism.

However, to date, the veteran has not undergone a VA 
examination which specifically determined whether any of the 
aforementioned disabilities are attributable to a specific 
ongoing disease process or to an undiagnosed illness.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  After obtaining any necessary 
authorizations, the RO should contact 
Sherry Schaedig, D.C., to obtain a copy 
of any and all medical records which were 
generated in connection with treatment of 
the veteran referred to in Dr. Schaedig's 
September 1996 statement.  If the search 
for these records has negative results, 
documentation as to the reason should be 
associated with the veteran's claims 
file.

2.  The RO should then afford the veteran 
a VA examination to determine the nature, 
extent, and etiology of her claimed 
asthma, bronchitis, COPD, and sinusitis 
(claimed as difficulty in breathing with 
crushing chest pain).  If deemed 
necessary, the RO should afford the 
veteran multiple VA examinations by 
appropriate examiners.  The veteran's 
claims file should be made available to 
the examiner(s), and the examiner(s) 
should review the claims file in 
conjunction with the examination(s).  All 
necessary tests and studies should be 
accomplished, and the examiner(s) should 
comment upon whether the veteran suffers 
from each of the disabilities noted 
above.  The examiner(s) should also 
clearly indicate whether any such 
disabilities noted upon examination are 
attributable to a specific ongoing 
disease process or to an undiagnosed 
illness.  For each disability noted upon 
examination, the examiner(s) should 
provide an opinion as to whether it is at 
least as likely as not that such 
disability is related to service.  All 
opinions and conclusions expressed must 
be accompanied by a complete rationale.  

3. The RO should then review the 
examination report(s) to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report(s) 
should be returned to the examiner(s) for 
completion, as the United States Court of 
Appeals for Veterans Claims (Court) has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

4.  After completion of the above 
development, as well as any further 
development deemed necessary, the RO 
should again adjudicate the veteran's 
claim of entitlement to service 
connection for asthma, bronchitis, COPD, 
and sinusitis (claimed as difficulty in 
breathing with crushing chest pain), to 
include as due to an undiagnosed illness.  
The provisions of 38 C.F.R. § 3.317 
(1998) should be considered.  If any 
determination remains unfavorable to the 
veteran, she and her representative 
should be furnished with a supplemental 
statement of the case (SSOC) and be given 
an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
obtain additional development and adjudication.  The Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.  The veteran 
is free to submit any additional information she desires in 
connection with this appeal.  No action is required of the 
veteran until she is notified by the RO.

		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









